Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In ¶ [0058], lines 4-5, “Specifically, at block 116 the trailering application” should read “Specifically, at block 112 the trailering application”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “substantially” on line 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the limitation “substantially equal” are. The examiner suggests removing the term “substantially” from the claim language.
Regarding claim 12, the term “substantially” on line 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the limitation “substantially eliminate trailer sway and jackknifing conditions” are. The examiner suggests removing the term “substantially” from the claim language.
Regarding claim 13, the term “substantially” on line 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the limitation “substantially eliminate trailer sway and jackknifing conditions” are. The examiner suggests removing the term “substantially” from the claim language.
Regarding claim 14, the term “substantially” on line 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the limitation “substantially eliminating high frequency content and perturbations from the data” are. The examiner suggests removing the term “substantially” from the claim language.
Regarding claim 15, this claim depends directly from claim 13.
Regarding claim 16, the term “substantially” on lines 5 and 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the limitation “substantially equal to the average of the rotational speeds of the left and right wheels of the trailer” are. The examiner suggests removing the term “substantially” from the claim language.
Regarding claims 17-19, these claims depend directly or indirectly from claim 13.
Regarding claim 20, the term “substantially” on lines 12, 22, 25 and 43 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the limitations “substantially eliminating high frequency content and perturbations from the data”, “substantially equal to the average of the rotational speeds of the left and right wheels of the trailer”, or “substantially eliminate trailer sway and jackknifing conditions” are. The examiner suggests removing the term “substantially” from the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Eggert et al. (WO 2016058595 A1), hereinafter Eggert.
Regarding claim 1, Eggert teaches a system for estimating a hitch angle 10 of a vehicle 1 towing a trailer 6 via a hitch 4, the system comprising:
a control module 15 having a memory for storing programmatic control logic, a processor in communication with the memory and executing the programmatic control logic, and one or more input/output (I/O) ports;
one or more sensors 2, 14, in electronic communication with the I/O ports, the I/O ports in electronic communication with the processor of the control module 15; and
a trailering application defining a portion of the programmatic control logic, the trailering application having at least a first control logic and a second control logic, and
wherein the first control logic estimates the hitch angle based on a first term and a second term (the first term is the steering angle of the towing vehicle and the second term is the wheel speeds of trailer wheels 9) and physical parameters of the vehicle and trailer, and the second control logic provides the estimated hitch angle to one or more of a vehicle driver (via display 17) and on-board vehicle systems (FIGS. 1-3, pg. 10-11).
Regarding claim 2, Eggert teaches the system of claim 1, wherein the one or more sensors further comprise:
speed sensors 14 disposed on the trailer 6 and measuring rotational speeds of a left trailer wheel 9 and a right trailer wheel 9 (FIGS. 1-3, pg. 10-12).
Regarding claim 13, Eggert teaches a method for estimating a hitch angle 10 of a vehicle 1 towing a trailer 6 via a hitch, the method comprising:
accessing a trailering application, the trailering application defining programmatic control logic stored in memory of a control module 15, the control module 15 further including a processor for executing the programmatic control logic, and one or more input/output (I/O) ports, the I/O ports in electronic communication with one or more sensors 2, 14 and with the processor, the one or more sensors 2, 14 disposed on the vehicle 1 and the trailer 6;
measuring, by wheel speed sensors 14 disposed on the trailer 6, rotational speeds of left trailer wheel 9 and a right trailer wheel 9;
executing, by the processor, a first control logic of the trailering application, the first control logic estimating the hitch angle 10 based on a first term and a second term (the first term is the steering angle of the towing vehicle and the second term is the wheel speeds of trailer wheels 9) and physical parameters of the vehicle and the trailer;
executing, by the processor, a second control logic of the trailering application, the second control logic actively and continuously providing the estimated hitch angle 10 to one or more of a driver (via display 17), the vehicle, and the trailer; and wherein the vehicle, the trailer, and the driver (the driver can use the estimated hitch angle provided on display 17 to reduce or eliminate trailer sway and jackknifing conditions) utilize the estimated hitch angle to reduce or substantially eliminate trailer sway and jackknifing conditions (FIGS. 1-3, pg. 10-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert in view of Hu et al. (US 20170174130 A1), hereinafter Hu.
Regarding claim 3, Eggert teaches all of the elements of the current invention as stated above but does not teach the system of claim 2 further comprising a third control logic, wherein the third control logic filters data generated by the one or more sensors to remove perturbations and high frequency content from the data.
Hu teaches a hitch angle detection system that uses a controller 38 comprising a microprocessor 40, analog or digital circuitry, and a memory 42 to run one or more logic routines to calculate a hitch angle between a trailer 12 and a towing vehicle 14, in which a steering angle of the towing vehicle 14 is determined by a steering angle sensor 64 during step 400 of a logic routine, and a steering angle rate is calculated and filtered to remove noise at step 410 of the logic routine (FIGS. 1 and 18, ¶ [0034] and [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the data filtering control logic taught by Hu with the hitch angle estimation system taught by Eggert as it would allow for perturbations such as noise or high frequency content to be removed from steering angle data, which would result in a more accurate hitch angle estimation by the system.
Regarding claim 4, Eggert teaches all of the elements of the current invention as stated above but does not teach the system of claim 2 further comprising a fourth control logic, wherein the fourth control logic compares data generated by the one or more sensors to a threshold value.
Hu teaches an additional control logic (step 450) that compares data generated by the one or more sensors (the steering angle sensor 64) to a threshold value. At logic step 450 the controller 38 determines whether the absolute value of the filtered hitch angle rate is less than a threshold hitch angle rate (e.g., 0.5 degrees per second) required for hitch angle calculation (FIG. 18, ¶ [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the control logic that compares data collected by one or more sensors to a threshold value taught by Hu with the hitch angle estimation system taught by Eggert as it would ensure the system only reported an estimated hitch angle to a user if the data measured by the sensors of the system was within threshold values that would allow the system to accurately estimate the hitch angle.
Regarding claim 12, Eggert teaches all of the elements of the current invention as stated above but does not teach the system of claim 1, wherein the second control logic actively and continuously provides the estimated hitch angle as a feedback signal to one or more of an on-board vehicle system and an on-board trailer system, wherein the on-board vehicle and on-board trailer system comprise one or more of:
a traction control system, an anti-lock braking system, a tire pressure monitoring system, an electronic stability control system, and a dynamic stability control system, wherein the on-board vehicle and on-board trailer system utilize the estimated hitch angle to reduce or substantially eliminate trailer sway and jackknifing conditions.
Hu teaches a hitch angle estimation system that actively and continuously provides the estimated hitch angle as a feedback signal to one or more of an on-board vehicle system and an on-board trailer system, wherein the on-board vehicle and on-board trailer system comprise one or more of:
a traction control system, an anti-lock braking system 70, a tire pressure monitoring system, an electronic stability control system, and a dynamic stability control system, wherein the on-board vehicle and on-board trailer system utilize the estimated hitch angle to reduce or substantially eliminate trailer sway and jackknifing conditions (FIG. 10, ¶ [0038], [0046] – [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the active and continuous feedback signal providing the hitch angle estimation to vehicle systems such as the braking system so that jackknifing situations could be actively prevented as taught by Hu with the hitch angle estimation system taught by Eggert as this additional feature would allow the hitch angle estimation system to use vehicle systems to actively prevent jackknife situations in addition to providing the estimated hitch angle to a driver.
Regarding claim 14, Eggert teaches all of the elements of the current invention as stated above but does not teach the method of claim 13, further comprising executing, by the processor, a third control logic of the trailering application, the third control logic comprising:
filtering data generated by the one or more sensors and reducing a quantity of or substantially eliminating high frequency content and perturbations from the data.
Hu teaches a method that uses a controller 38 comprising a microprocessor 40, analog or digital circuitry, and a memory 42 to run one or more logic routines to calculate a hitch angle between a trailer 12 and a towing vehicle 14, in which a steering angle of the towing vehicle 14 is determined by a steering angle sensor 64 during step 400 of a logic routine, and a steering angle rate is calculated and filtered to remove noise at step 410 of the logic routine (FIGS. 1 and 18, ¶ [0034] and [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the control logic that carries out the data filtering step taught by Hu with the hitch angle estimation system taught by Eggert as it would allow for perturbations such as noise or high frequency content to be removed from collected steering angle data, which would result in a more accurate hitch angle estimation by the system.
Allowable Subject Matter
Claims 5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 15-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, Eggert and Hu do not teach (alone or in combination) the system of claim 4 wherein the fourth control logic compares an average of a rotational speed of the left trailer wheel and a rotational speed of the right trailer wheel to a predetermined threshold value, and
wherein when the average is greater than the threshold value, taking the rotational speed of the left trailer wheel and the rotational speed of the right trailer wheel as valid inputs to the first and second control logics, and wherein when the average is less than the threshold value, the system refers to a last known estimated hitch angle stored in the memory.
Regarding claim 6, Eggert and Hu do not teach (alone or in combination) the system of claim 2 further comprising a fifth control logic, wherein the fifth control logic compares an average of a rotational speed of the left trailer wheel and a rotational speed of the right trailer wheel to a speed of the vehicle, and wherein when the average of the rotational speeds of the left and right trailer wheels is not substantially equal to the speed of the vehicle, the system refers to a last known estimated hitch angle stored in the memory.
Regarding claim 7, Eggert and Hu do not teach (alone or in combination) the system of claim 1, wherein the estimate of the hitch angle is equal to a difference between an inverse tangent of the first term, and an inverse tangent of the second term.
Regarding claims 8-11, these claims all directly or indirectly depend from claim 7.
Regarding claim 15, Eggert and Hu do not teach (alone or in combination) the method of claim 13, further comprising executing, by the processor, a fourth control logic of the trailering application, the fourth control logic comprising:
comparing a sum of a rotational speed of the left trailer wheel and a rotational speed of the right trailer wheel to a threshold value, and
wherein when the sum is greater than the threshold value, taking the rotational speed of the left trailer wheel and the rotational speed of the right trailer wheel as valid inputs to the first control logic, and wherein when the sum is less than the threshold value, utilizing a last known estimated hitch angle stored in the memory.
Regarding claim 16, Eggert and Hu do not teach (alone or in combination) the method of claim 13, further comprising executing, by the processor, a fifth control logic of the trailering application, the fifth control logic comprising:
comparing an average of rotational speeds of left and right wheels of the trailer to a vehicle speed, and when the vehicle speed is substantially equal to the average of the rotational speeds of the left and right wheels of the trailer, taking the rotational speeds of the left and right wheels as valid inputs to the first control logic, and when the vehicle speed is not substantially equal to the average of the rotational speeds of the left and right wheels of the trailer, utilizing a last known estimated hitch angle stored in the memory.
Regarding claim 17, Eggert and Hu do not teach (alone or in combination) the method of claim 13, wherein the first control logic further comprises:
estimating the hitch angle as a difference between an inverse tangent of the first term, and an inverse tangent of the second term.
Regarding claims 18-19, these claims directly or indirectly depend from claim 17.
Regarding claim 20, Eggert teaches a method for estimating a hitch angle 10 of a vehicle 1 towing a trailer 6 via a hitch, the method comprising:
accessing a trailering application, the trailering application defining programmatic control logic stored in memory of a control module 15, the control module 15 further including a processor for executing the programmatic control logic, and one or more input/output (I/O) ports, the I/O ports in electronic communication with one or more sensors 2, 14 and with the processor, the one or more sensors 2, 14 disposed on the vehicle and the trailer; measuring, by wheel speed sensors 14 disposed on the trailer 6, a rotational speed of the left trailer wheel 9 and a rotational speed of the right trailer wheel 9; and 
executing, by the processor, a second control logic of the trailering application, the second control logic actively and continuously providing the estimated hitch angle 10 to one or more of a driver (via display 17), the vehicle, and the trailer; and wherein the vehicle, the trailer, and the driver (the driver can use the estimated hitch angle provided on display 17 to reduce or eliminate trailer sway and jackknifing conditions)utilize the estimated hitch angle to reduce or substantially eliminate trailer sway and jackknifing conditions (FIGS. 1-3, pg. 10-12).
Hu teaches filtering data generated by the one or more sensors (during logic step 410) and reducing a quantity of or substantially eliminating high frequency content and perturbations from the data (FIG. 18, ¶ [0072]).
However, Eggert and Hu do not teach (alone or in combination) comparing a sum of the rotational speed of the left trailer wheel and the rotational speed of the right trailer wheel to a threshold value, and
wherein when the sum is greater than the threshold value, taking the rotational speed of the left trailer wheel and the rotational speed of the right trailer wheel as valid inputs, and wherein when the sum is less than the threshold value, utilizing a last known estimated hitch angle stored in the memory;
comparing an average of rotational speeds of left and right wheels of the trailer to a vehicle speed, and when the vehicle speed is substantially equal to the average of the rotational speeds of the left and right wheels of the trailer, taking the rotational speeds of the left and right wheels as valid inputs to a first control logic, and when the vehicle speed is not substantially equal to the average of the rotational speeds of the left and right wheels of the trailer, utilizing the last known estimated hitch angle stored in the memory;
executing, by the processor, a first control logic of the trailering application, the first control logic estimating the hitch angle as a difference between an inverse tangent of a first term, and an inverse tangent of a second term, wherein
the first term is calculated from the rotational speed of the left trailer wheel, the rotational speed of the right trailer wheel, a track width of the trailer, and a first distance from a trailer axle to the hitch; and wherein
the second term is calculated from a steering angle of the vehicle, a wheelbase of the vehicle, and a second distance from the hitch to a rear axle of the vehicle, and wherein the second term is equal to zero when the hitch is mounted at the rear axle of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618